Citation Nr: 0608906	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  99-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
arthritis, currently evaluated as 20% disabling.

2.  Entitlement to an increased rating for dorsal spine 
arthritis, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1949 to September 
1952, and from July 1953 to June 1957.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 1998 rating action that 
denied ratings in excess of 10% each for cervical and dorsal 
spine arthritis.  

By decision of January 2001, the Board remanded the issues on 
appeal to the RO for further development of the evidence and 
for due process development.

By rating action of April 2003, the RO granted an increased 
rating to 20% for cervical spine arthritis; the matter of a 
rating in excess of 20% remains for appellate consideration.

By decision of October 2003, the Board remanded the issues on 
appeal to the RO for further development of the evidence and 
for due process development.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on each of the claims on appeal has been 
accomplished.

2.  The veteran's cervical spine arthritis is manifested by 
subjective complaints of pain and stiffness that are relieved 
by medication and heat, with objective findings showing 
tenderness, but no spasms or radiculopathy, and no more than 
moderate limitation of motion on recent examination.
 


3.  The veteran's dorsal spine arthritis is manifested by 
subjective complaints of pain and stiffness that are relieved 
by medication and heat, with objective findings showing no 
tenderness and no more than moderate limitation of motion on 
recent examination.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20% for cervical 
spine arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5287, 5290 (as in effect prior to 
September 26, 2003), 5242 (effective on and after September 
26, 2003).  

2.  The criteria for a rating in excess of 10% for dorsal 
spine arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5288, 5291 (as in effect prior 
to September 26, 2003), 5242 (effective on and after 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the August 1998 rating action, the August 1999 
Statement of the Case (SOC), the October 1999 Supplemental 
SOC (SSOC), the December 1999 and November 2001 RO letters, 
the April 2003 rating action and SSOC, the September 2003, 
April 2004, and March 2005 RO letters, and the October 2005 
SSOC, the RO variously notified the veteran and his 
representative of the law and regulations governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the November 2001, April 2004, and March 2005 
RO letters, SOC, and SSOCs variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2001, 2004, and 2005 RO letters 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter March 2005 RO letter specifically notified the veteran 
to furnish any evidence that he had in his possession that 
pertained to his claims.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims herein 
decided.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1998 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
2000.  However, the Board finds that any lack of full, pre-
adjudication notice strictly meeting the VCAA's notice 
requirements in this appeal does not prejudice the veteran in 
any way.  In this regard, the Board points out that the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect, such that the 
error affects the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated above, the rating actions, RO letters, SOC, and 
SSOCs issued between 1998 and 2005 have repeatedly explained 
to the veteran what was needed to substantiate his claims.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claims on the merits in October 2005 on the basis 
of all the evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining extensive post-service VA medical records through 
August 2005. The veteran was afforded comprehensive VA 
examinations in July 1999 and most recently in February 2003, 
reports of which have been associated with the claims file 
and considered in adjudicating this appeal. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate that 
any existing evidence in addition to that noted above, 
pertinent to the claims on appeal, has not been obtained.  
Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Historically, by rating action of November 1993, the RO 
implemented a Board decision that same month that granted 
service connection for cervical and dorsal spine arthritis, 
and assigned a 10% rating for each under the provisions of 
38 C.F.R. § 4.71a, DC 5010.  By rating action of April 2003, 
the RO granted a 20% rating for cervical spine arthritis from 
January 1998 (the date of the veteran's claim for increased 
ratings in this appeal) under DCs 5010-5290, and confirmed 
and continued a 10% rating for dorsal spine arthritis under 
DCs 5010-5291. 

Under former DC 5290 (as in effect prior to September 26, 
2003), a 20% rating was warranted for moderate limitation of 
cervical spine motion.  A 30% rating required severe 
limitation of motion.

Under former DC 5287 (as in effect prior to September 26, 
2003), a 30% rating was warranted for favorable ankylosis of 
the cervical spine.  A 40% rating required unfavorable 
ankylosis.  

Under former DC 5291 (as in effect prior to September 26, 
2003), a 10% rating was warranted for moderate or severe 
limitation of dorsal spine motion.  10% was the maximum 
rating available under DC 5291.

Under former DC 5288 (as in effect prior to September 26, 
2003), a 20% rating was warranted for favorable ankylosis of 
the dorsal spine.  A 30% rating required unfavorable 
ankylosis.

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, the VA 
must evaluate all the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6 (2005).  

Considering the pertinent evidence in light of the criteria 
of former DCs 5287, 5288, 5290, and 5291, the Board finds 
that severe limitation of cervical spine motion or cervical 
or dorsal spine ankylosis have not been shown at any time 
such as to warrant a 30 percent rating for cervical spine 
arthritis or a 20 percent rating for dorsal spine arthritis.

On July 1999 VA orthopedic examination, there were no tender 
points in the neck area, and only minimal restriction of 
passive motion on lateral flexion.  On active range of motion 
testing of the cervical spine, forward flexion was to 40 
degrees, extension to 45 degrees, lateral flexion to 30 
degrees on the right and 24 degrees on the left, and rotation 
to 50 degrees on the right and 38 degrees on the left.  On 
active range of motion testing of the lumbar spine, forward 
flexion was to 60 degrees, with the middle fingertip 12.25 
inches from the floor; extension was to 12 degrees; lateral 
flexion was to 15 degrees bilaterally, with the middle 
fingertip 20.75 inches from the floor on the right and 21.25 
inches from the floor on the left; and rotation was to 15 
degrees bilaterally.  There was mild dorsal kyphosis of the 
thoracic spine, with no tender points.  There was no 
tenderness or significant spasm of the paravertebral muscles.  
Previous thoracic spine X-rays revealed moderate degenerative 
changes.  Current cervical spine X-rays revealed 
straightening of the normal lordotic curvature due to 
muscular spasm.  There were degenerative changes with 
narrowing of the lower intervertebral spaces, without 
fractures or other bony abnormalities.  The diagnoses were 
cervical and thoracic spine osteoarthritis.

On February 2003 VA/QTC orthopedic examination, the veteran 
complained of morning back stiffness that did not require any 
bedrest and did not produce any significant functional 
impairment.  Prescribed medication and heat provided some 
relief.  A November 2002 cervical spine bone scan was noted 
to have shown degenerative joint disease.  On examination, 
posture and gait were normal.  Examination of the cervical 
spine showed no spasms or radiculopathy.  There was 
tenderness over the right base.  On range of motion testing, 
forward flexion was to 50 degrees, extension to 40 degrees, 
lateral flexion to 25 degrees bilaterally, and rotation to 50 
degrees bilaterally, with pain at the end of the range of 
motion.  The pain did not change much with repetition, but 
the veteran got a little fatigue, and there was some lack of 
endurance.  There was no ankylosis.  Examination of the 
dorsal spine showed no tenderness.  Range of motion of the 
upper back was limited by about 35% to 40% on extension, 
rotation, and bending; flexion was "OK."  On neurologic 
examination, motor function and sensation were normal.  The 
diagnoses were cervical and dorsal spine arthritis.  The 
examiner further commented that the veteran had pain at the 
end of range of motion; fatigue and decreased endurance with 
repeated activity; moderate loss of function during flare-ups 
and repeated use; moderate loss of both cervical and dorsal 
spine motion; and no change in the original range of motion 
after repeated motion testing.  

Clearly, the findings from 1999 to February 2003 provide no 
basis for more than the currently assigned 20% rating for 
cervical spine arthritis under either former DCs 5287 or 
5290, as there simply is no evidence of the symptoms required 
for a      30% rating, i.e. severe limitation of cervical 
spine motion, or cervical spine ankylosis.  Neither do those 
findings provide a basis for more than the currently assigned 
10% rating for dorsal spine arthritis under former DC 5288, 
as there simply is no evidence of the symptom required for a 
20% rating, i.e, dorsal spine ankylosis.

Effective September 26, 2003, the DC for arthritis of the 
spine was renumbered   DC 5242.  However, the criteria for 
rating all spine disabilities are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  

The revised criteria provide that arthritis of the spine is 
rated under a General Rating Formula.  That formula provides 
that a 10% rating is assignable where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or there is muscle spasm, guarding, 
or localized tenderness that does not result in an abnormal 
gait or abnormal spinal contour.  A 20% rating requires 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than   30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30% 
rating requires that forward flexion of the cervical spine be 
15 degrees or less, or favorable ankylosis of the entire 
cervical spine.  A        40% rating is assignable where 
there is unfavorable ankylosis of the entire cervical spine; 
or forward flexion of the thoracolumbar spine is 30 degrees 
or less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50% rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating is assignable for unfavorable ankylosis of the 
entire spine.  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  Under the 
revised rating schedule, normal forward flexion, extension, 
and lateral flexion of the cervical spine are from 0 to 45 
degrees each, and lateral rotation is from 0 to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is from 0 
to 90 degrees, and extension, lateral flexion, and rotation 
are from 0 to 30 degrees each.  38 C.F.R. § 4.71a,   Plate V.

Pertinent evidence since September 26, 2003 consists of 
extensive VA outpatient records showing regular treatment and 
evaluation of the veteran for several disabilities including 
neck and back pain through August 2005.  In December 2003 and 
February 2004, the veteran's pain was noted to be well-
controlled with prescribed medication.  November 2004 
cervical spine X-rays reportedly revealed diffuse 
degenerative osteoarthritis, and magnetic resonance imaging 
reportedly revealed disc herniation at C5-6 with foraminal 
stenosis at multiple levels.

Clearly, the findings since September 2003 provide no basis 
for more than the currently assigned 20% rating for cervical 
spine arthritis under either former DCs 5287 or 5290 or 
revised DC 5242, or the assigned 10% rating for dorsal spine 
arthritis under either former DC 5288 or revised DC 5242.  
There simply is no evidence of the symptoms required for a 
30% rating for the cervical spine, i.e. severe limitation of 
cervical spine motion, cervical spine ankylosis, or forward 
flexion of the cervical spine that is 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  Neither do 
those findings provide a basis for more than the currently 
assigned 10% rating for dorsal spine arthritis under either 
former DC 5288 or revised DC 5242, as there simply is no 
evidence of the symptoms required for a 20% rating, i.e. 
dorsal spine ankylosis, forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, there is no basis 
for assignment of any higher rating based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, 8 Vet. App. at 204-7.  In this case, however, 
functional loss due to pain, weakness and fatigability has 
already been taken into consideration in arriving at the 
decision to assign the 20% and 10% ratings.  On February 2003 
VA/QTC examination, the physician noted fatigue and decreased 
endurance with repeated activity, but there was no more than 
moderate loss of function during flare-ups and repeated use, 
and no change in the original range of motion after repeated 
motion testing.  Hence, the record presents no basis for 
assignment of any higher rating based on any such factors, 
alone.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of higher ratings for 
cervical or dorsal spine arthritis under any of the former or 
revised applicable rating criteria. 

For all the foregoing reasons, the Board finds that the 
claims for ratings in excess of 20% for cervical spine 
arthritis and 10% for dorsal spine arthritis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 20% for cervical spine arthritis is 
denied.

A rating in excess of 10% for dorsal spine arthritis is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


